—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered March 26, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant was not deprived of a fair trial as a result of the prosecution’s failure to turn over the reports created by a police detective who did not testify at trial. We agree with the court’s ruling made in connection with defendant’s CPL 330.30 motion that the reports were not Rosario material because they did not relate to the subject matter of the complainant’s direct testimony. Moreover, were we to apply a prejudice standard in light of the procedural setting of defendant’s Rosario claim (see, People v Machado, 90 NY2d 187, 192; People v Kronberg, 243 AD2d 132), we would find no prejudice. We reject defendant’s claim made pursuant to Brady v Maryland (373 US 83) because these reports could not have affected the verdict.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion. Since the theft-related crimes he had committed were highly relevant to his credibility, defendant was not entitled to be shielded from questioning about those crimes simply because he specializes in such crimes (see, People v Pavao, 59 NY2d 282, 292). Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.